 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICHARD ZAKOSKY,                                    Case No.: 17cv1373-JAH (BGS)
12                                      Plaintiff,
                                                         ORDER DISMISSING PLAINTIFF’S
13   v.                                                  SECOND AMENDED COMPLAINT
                                                         PURSUANT TO 28 U.S.C. § 1915(e)(2)
14   DEPARTMENT OF VETERANS
                                                         AND DENYING MOTION TO
     AFFAIRS,
15                                                       APPOINT COUNSEL (Doc. No. 7)
                                      Defendant.
16
17                                      INTRODUCTION
18         On July 6, 2017, Plaintiff Richard Zakosky (“Plaintiff”) filed a complaint with the
19   Court along with a motion to proceed in forma pauperis and a motion to appoint counsel.
20   Doc. Nos. 1, 2, 3. On October 24, 2017, the Court granted Plaintiff’s motion to proceed in
21   forma pauperis, denied his motion to appoint counsel, and on sua sponte screening,
22   dismissed the complaint without prejudice. See Doc. No. 4. Plaintiff filed his First
23   Amended Complaint (“FAC”) on November 17, 2017. See Doc. No. 7. On August 17,
24   2018, Plaintiff’s FAC was dismissed without prejudice for failure to state a claim. See Doc.
25   No. 10. Presently before the Court is Plaintiff’s Second Amended Complaint (“SAC”) and
26   Motion to Appoint Counsel, (doc. no. 11), which pursuant to 28 U.S.C. § 1915(a) is subject
27   to mandatory sua sponte review.
28   //

                                                     1
                                                                                17cv1373-JAH (BGS)
 1                                        BACKGROUND
 2           Plaintiff’s SAC alleges that during his employment as a telemetry technician for the
 3   Veterans Affairs Hospital (the “VA”) in San Diego, California, he identified that the
 4   “parameter setting [on the telemetry instruments were] too high or too low which created
 5   adverse events in telemetry central.” Doc. No. 11 at 2. Plaintiff reported this to the nurse
 6   manager and was told, “fro[m] now on, all the telemetry techs will handle [their] issues on
 7   [their] own,” which worsened Plaintiff’s depression. Id. On or about September 30, 2013,
 8   Plaintiff “went to [the] Office of Inspector General and filed a complaint to [the] special
 9   agent in charge of VA San Diego.” Id. Plaintiff alleges when no one from the Office of
10   Inspector General showed up after twelve days, he had a mental breakdown. Id. Plaintiff
11   was then “relieved of his duties and transferred to the emergency department.” Id at 3.
12   Thereafter, his mental health worsened and his “mental appointments were getting
13   cancelled.” Id.
14           Finally, Plaintiff claims his second amendment rights were stripped from him by
15   Judge Steven Stone in San Diego Superior Court on May 15, 2015. Id. The remainder of
16   the complaint lists the names of ten individuals alongside descriptions of their actions that
17   negatively impacted Plaintiff. Id.
18                                             DISCUSSION
19      I.      Screening Pursuant to 28 U.S.C. § 1915(a)
20                     i. Legal Standard
21           Any complaint filed by a person filing in forma pauperis pursuant to 28 U.S.C. §
22   1915(a) is subject to mandatory and sua sponte review and dismissal by the court to the
23   extent it is “frivolous, malicious, failing to state a claim upon which relief may be granted,
24   or seeking monetary relief from a defendant immune from such relief.” 28 U.S.C.
25   §1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of
26   28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”); Lopez v. Smith, 203 F.3d 1122,
27   1126-27 (9th Cir. 2000) (en banc). “The standard for determining whether a plaintiff has
28   failed to state a claim upon which relief can be granted under § 1915(e)(2)(B)(ii) is the

                                                   2
                                                                                  17cv1373-JAH (BGS)
 1   same as the Federal Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.”
 2   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
 3         To survive sua sponte review, Plaintiff’s SAC must contain “a short and plain
 4   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
 5   Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a
 6   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v.
 7   Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
 8   (2007)). “Determining whether a complaint states a plausible claim for relief [is] . . . a
 9   context-specific task that requires the reviewing court to draw on its judicial experience
10   and common sense.” Id. The “mere possibility of misconduct” falls short of meeting this
11   plausibility standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.
12   2009).
13         If the Court determines that the complaint fails to state a cognizable claim, the Court
14   may grant leave to amend to the extent that deficiencies of the complaint can be cured by
15   an amendment. Lopez v. Smith, 203 F.3d 1122, 1127-28 (9th Cir. 2000). However, while
16   the court “has an obligation where the petitioner is pro se, particularly in civil rights cases,
17   to construe the pleadings liberally and to afford the petitioner the benefit of any doubt,”
18   Hebbe v. Pliler, 627 F.3d 338, 342 n.7 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d
19   1026, 1027 n.1 (9th Cir. 1985)), it may not “supply essential elements of claims that were
20   not initially pled.” Ivey v. Board of Regents of the University of Alaska, 673 F.2d 266, 268
21   (9th Cir. 1982).
22                      ii. Analysis
23         In dismissing Plaintiff’s initial complaint and FAC, the Court found that Plaintiff
24   had not presented actionable claims “beyond stating that there was wrongdoing at the
25   Department of Veterans Affairs.” See Doc. Nos. 4 at 3, 10 at 2.
26         As currently plead, Plaintiff’s SAC fails to state a claim upon which relief can be
27   granted. Plaintiff once again makes threadbare allegations of some wrongdoing at the
28   Department of Veteran Affairs, which resulted in his depression worsening. Even after

                                                    3
                                                                                   17cv1373-JAH (BGS)
 1   construing Plaintiff’s complaint liberally, as this Court must do given his pro se status,
 2   Plaintiff has not presented a sufficient basis for a cognizable claim on which relief may be
 3   granted. See Estelle v. Gamble, 429 U.S. 97 (1976). Accordingly, the Court DISMISSES
 4   the amended complaint without prejudice for failure to state a claim. 28 U.S.C. §
 5   1915(e)(2).
 6      II.      Request for Appointment of Counsel
 7                      i. Legal Standard
 8            There is no constitutional right to be represented by counsel in a civil action. Hedges
 9   v. Resolution Trust Corp., 32 F.3d 1360, 1363 (9th Cir. 1994); see Hernandez v. Whiting,
10   881 F.2d 768, 770-71 (9th Cir. 1989). Under 28 U.S.C. § 1915 (e) (1), however, district
11   courts may appoint counsel for indigent litigants under “exceptional circumstances.” See
12   Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (quoting Wilborn v. Escalderon,
13   789 F.2d 1328, 1331 (9th Cir. 1986)). Determining whether “exceptional circumstances”
14   exist requires a court to evaluate (1) the likelihood of success on the merits, and (2) the
15   ability of the petitioner to articulate his claims pro se in light of the complexity of the
16   issues. Id. “Neither of these issues is dispositive and both must be viewed together before
17   reaching a decision.” Id.
18                     ii. Analysis
19            Plaintiff’s motion states that Plaintiff “want[s] the court to subpoena the defendants,
20   so they can explain their side of the story, plus settle for 25 million dollars for causing
21   [permanent] depression that won’t go away, even with medication.” Doc. No. 11 at 6.
22   Despite Plaintiff’s indigence and corresponding inability to pay for counsel, Plaintiff fails
23   to state grounds that would allow the Court to determine whether exceptional
24   circumstances exist.
25                                    CONCLUSION AND ORDER
26            Based on the foregoing, IT IS HEREBY ORDERED:
27            1. Plaintiff’s amended complaint (doc. no. 7) is DISMISSED without prejudice for
28               failure to state a claim. Plaintiff is permitted leave to file an amended complaint

                                                     4
                                                                                    17cv1373-JAH (BGS)
 1          within thirty (30) days from the date of this Order in order to cure the noted
 2          deficiencies in the complaint.
 3          Plaintiff will be given one final opportunity to file a Third Amended Complaint
 4          curing the deficiencies identified in this order. See Noll v. Carlson, 809, F.2d
 5          1446, 1448-49 (9th Cir. 1987) (“A pro se litigant must be given leave to amend
 6          his or her complaint unless it is absolutely clear that the deficiencies of the
 7          complaint could not be cured by amendment.”). In the alternative, Plaintiff may
 8          notify the Court in writing that he does not wish to file a Third Amended
 9          Complaint.
10          Plaintiff is advised that the Court cannot refer to a prior pleading in order to make
11          an amended complaint complete. As a general rule, an amended complaint
12          supersedes the original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
13          1967). Thus, once the Third Amended Complaint is filed, the other pleadings no
14          longer serve any function in the case. In addition, Plaintiff is warned that “[a]ll
15          causes of action alleged in an original complaint which are not alleged in an
16          amended complaint are waived.” King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.
17          1986).
18        2. Plaintiff’s request for appointment of counsel is DENIED without prejudice.
19          Doc. No. 11.
20        IT IS SO ORDERED.
21
22   DATED: December 20, 2019
23                                               __________________________________
                                                 JOHN A. HOUSTON
24
                                                 United States District Judge
25
26
27
28

                                                5
                                                                                17cv1373-JAH (BGS)
